IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                   Fifth Circuit

                                                                            FILED
                                                                        November 13, 2008

                                       No. 06-51672                   Charles R. Fulbruge III
                                                                              Clerk

UNITED STATES OF AMERICA

                                                  Plaintiff - Appellee
v.

KEVIN CARBE, also known as Kevin Nolan

                                                  Defendant - Appellant



                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 5:04-CR-430-2


Before REAVLEY, CLEMENT, and PRADO, Circuit Judges.
PER CURIAM:*
       The Judgment and Sentence of the district court dated December 12, 2006
is AFFIRMED. See 5th Cir. R. 47.6.




       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.